Citation Nr: 9930550	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-03 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 10 percent disability rating, effective 
February 14, 1997, the date that the claim to reopen was 
received.

In his February 1997 claim, the veteran raised the issues of 
entitlement to service connection for PTSD and depression.  
However, only the issue of entitlement to service connection 
for PTSD was adjudicated.  It appears that the RO has 
included the veteran's depressive symptoms as a part and 
parcel of his service-connected PTSD, and, therefore, a 
separate issue of service connection for a depression 
disorder is not raised.


REMAND

At the July 1999 videoconference hearing before the 
undersigned, the veteran testified that he was receiving 
Social Security disability benefits because of his PTSD.  The 
duty to assist for a claim of an increased rating includes 
obtaining Social Security Administration (SSA) records.  
Baker v. West, 11 Vet. App. 163 (1998).

Furthermore, the Board believes another VA psychiatric 
examination should be conducted prior to a final 
determination on this issue.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that, where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, the 
propriety of separate, or "staged," ratings assigned for 
separate periods of time must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
evaluation" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection as 
well as a prospective rating.  Id. at 132.  Thus, the RO must 
consider whether the evidence warrants staged ratings and 
explicitly note that staged ratings have been considered.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should obtain copies of up-to-
date treatment records of the veteran 
from the VA medical center in Montgomery, 
Alabama.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to the award 
of disability benefits to the appellant.  
The RO should obtain copies of the award 
letters/notices; administrative/appellate 
decisions; hearing transcripts, if 
applicable; and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records that are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  His entire claims folder 
and a separate copy of this remand must 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  The examiner should further 
describe how the symptoms of the service-
connected PTSD affect the veteran's 
social and industrial capacity.  All 
necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  The diagnosis 
should be in accordance with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994). 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, the RO should review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

5.  After the requested evidentiary 
development has been completed to the 
fullest extent possible, the RO should 
again review the record in order to 
consider all of the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected PTSD for any part of the appeal 
period.  The RO should also adjudicate 
the issue of entitlement to service 
connection for depression.  If the 
decision regarding PTSD remains adverse, 
the veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case along 
with an additional opportunity within 
which to respond thereto.  The 
supplemental statement of the case should 
indicate that the potential for "staged" 
ratings has been considered.  Thereafter, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












